


Exhibit 10.38

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT is by and between Vecco Instruments Inc.,
a Delaware corporation (the “Company”), and John R. Peeler (“Executive”).

 

RECITALS

 

A.            The parties hereto entered into an Employment Agreement dated
effective July 1, 2007 (the “Agreement”) and desire to amend the Agreement as
set forth herein.

 

B.            Capitalized terms used in this Amendment and not defined are
defined in the Agreement.

 

NOW THEREFORE, the parties, intending to be legally bound, hereby agree as
follows, effective December 31, 2008; provided, however, that any provision
below required to apply as of a date prior to December 31, 2008 in order for the
Agreement to comply with Code Section 409A shall be effective as of such earlier
date:

 

1.             Where the Agreement requires the following payments to be made to
the Executive, the following rules shall apply, and any inconsistent provision
in the Agreement shall be superseded:

 

(a)                                  The general release and waiver of claims in
Section 4 of the Agreement must be signed by the Executive and returned within
the reasonable time period designated by the Company, in order to assure that
payment shall be made within 90 days after the Executive’s termination of
employment. The Executive may not designate the taxable year of payment within
such 90 day period.

 

(b)                                 Annual bonus or incentive pay otherwise
payable under the Agreement after the end of a bonus plan performance period
shall be paid within 2½ months after the end of the calendar year (or, if
applicable, the fiscal year of the Company) to which such bonus or incentive pay
relates (or where performance is measured over more than one year, within 2½
months after the end of the last such year of the performance period).

 

2.                                       Section 14 of the Agreement is modified
by inserting the following paragraph at the beginning:

 

Each of the payments and benefits under Section 3 of this Agreement is
designated as a separate payment for purposes of the short-term deferral rules
under Treasury Regulation Section 1.409A-1(b)(4)(i)(F), the exemption for
involuntary terminations under separation pay plans under Treasury Regulation
Section 1.409A-1(b)(9)(iii), and the exemption for medical expense
reimbursements under Treasury Regulation Section 1.409A-1(b)(9)(v)(B). As a
result, (1) any payments that become vested as a result of a qualifying
termination that are made on or before the 15th day of the third month following
the later of the end of the Company’s taxable year or the end of the Executive’s
taxable year during which the Executive’s termination of employment occurs, (2)
any

 

--------------------------------------------------------------------------------


 

additional payments that are made on or before the last day of the second
calendar year following the year of the Executive’s termination and do not
exceed the lesser of two times Base Salary or two times the limit under Code
Section 401(a)(17) then in effect, and (3) the payment of medical expenses
within the applicable COBRA period, are exempt from the requirements of Code
Section 409A.

 

3.                                       Section 14 of the Agreement is further
modified by inserting the following sentences at the end:

 


NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 14, IF THE
EXECUTIVE DIES PRIOR TO THE EXPIRATION OF  THE SIX MONTH PERIOD SET FORTH
HEREIN, PAYMENT OF ANY AMOUNTS PREVIOUSLY WITHHELD DUE TO APPLICATION OF THIS
SECTION SHALL BE PAID TO THE EXECUTIVE’S BENEFICIARY AS SOON AS PRACTICABLE
FOLLOWING THE EXECUTIVE’S DEATH. WHETHER EXECUTIVE IS A “SPECIFIED EMPLOYEE”
WITHIN THE MEANING OF CODE SECTION 409A TO WHICH THE SIX MONTH DELAY PERIOD MAY
APPLY WILL BE DETERMINED BY COMPANY POLICY.


 


IN WITNESS WHEREOF, THIS AMENDMENT IS EXECUTED TO BE EFFECTIVE ON THE DATE AND
YEAR FIRST ABOVE WRITTEN.

 


VEECO INSTRUMENTS INC.


 


EXECUTIVE


 


 


 


 


 


 


BY:


/S/ AUTHORIZED SIGNATORY


 


/S/ JOHN R. PEELER


 


 


 

DATE: December 31, 2008

 

DATE: December 28, 2008

 

2

--------------------------------------------------------------------------------
